Third District Court of Appeal
                               State of Florida

                     Opinion filed September 15, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                            No. 3D21-0965
                        Lower Tribunal No. 20-473
                          ________________


                         L.F.P. Jr., a juvenile,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



     An appeal conducted pursuant to Anders v. California, 386 U.S. 738
(1967), from the Circuit Court for Miami-Dade County, Orlando A. Prescott,
Judge.

     L.F.P. Jr., a juvenile, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before EMAS, LINDSEY, and GORDO, JJ.

     PER CURIAM.

     Affirmed.